UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

NEIGHBORS OF CASINO SAN                   )
PABLO, an unincorporated                  )
association,                              )
                                          )
ANDRES SOTO,                              )
                                          )
ANNE RUFFINO,                             )
                                          )
ADRIENNE HARRIS,                          )
                                          )
TANIA PULIDO, and                         )
                                          )
JULIA AREAS,                              )
                                          )
            Plaintiffs,                   )
                                          )
             v.                           )   Civil Case No. 09-2384 (RJL)
                                          )
KEN SALAZAR, in his official capacity     )
as Secretary of the Interior,             )
                                          )
LARRY ECHO HAWK, in his official          )
capacity as Assistant Secretary of the    )
Interior for Indian Affairs,              )
                                          )
TRACIE STEVENS, in her official           )
capacity as Chairperson of the National   )
Indian Gaming Commission, and             )
                                          )
NATIONAL INDIAN GAMING                    )
COMMISSION,                               )
                                          )
            Defendants.                   )
                                          )
                                          ORDER
                                                      11-
                                     (March~ 2011) [#13]

          For the reasons set forth above, it is this _   day of March, 2011 hereby

ORDERED that defendants' Motion to Dismiss [Dkt. #l3] is GRANTED, and it is

further

          ORDERED that the above-captioned case be DISMISSED with prejudice on all

counts which fail to state a claim (Counts I, II, III; Counts VI and VII (to the extent they

seek rulings on classifications of specific games before approving the Lytton gaming

ordinance); and Counts VI, VII, and VIII (to the extent they seek enforcement of

discretionary NIGC decisions which are not subject to judicial review)), and

DISMISSED without prejudice on all remaining counts over which this Court has no

subject-matter jurisdiction (all or parts of Counts III, IV, V, VI, VII, and VIII).

          SO ORDERED.




                                                  2